Title: From Thomas Jefferson to the Speaker of the House of Delegates, 16 March 1781
From: Jefferson, Thomas
To: Virginia Assembly



Sir
In Council March 16th 1781

The Marquis Fayette desired me among the articles most essential for an enterprize at the Head of which he is, to procure 130 Draught Horses for Artillery and 50 Saddle Horses for Officers to act on. I gave Power and Instructions to have them procured by Purchase if possible and if not by Impress.
One of the Quartermasters employed in this Business informs me that he has purchased some and impressed others on valuations by men on oath and deemed honest which are rated as high as £30,000, and most of them very much above what is reasonable. These Circumstances are very embarrassing. To retain the Horses at such enormous prices threatens Ruin on one Hand, on the other to discharge them endangers an Enterprize which if successful would relieve us from an Enemy whose Presence is attended with continued Expence, Fatigue and Danger. Under this perplexity I am happy to have it in my power to ask the advice of the General Assembly. The Quarter master was under orders from his commanding officer to set out this morning with what Horses he had, but I have detained him till the sense of the General Assembly may be had on the Subject. I have the Honor to be &c

T. J.

